Citation Nr: 0818909	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1964 until July 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In January and February 2008, the veteran submitted evidence 
pertinent to his claim.  This evidence was submitted more 
than 90 days after certification of the veteran's claim to 
the Board.  See 38 C.F.R. § 20.1304 (2008).  The veteran's 
representative submitted a letter waiving the right to have 
this additional evidence referred to the agency of original 
jurisdiction (AOJ) for initial review.  The evidence has been 
made a part of the claims file, and, because AOJ review has 
been waived, the Board will consider this evidence in the 
first instance.  Id.

The veteran presented testimony at a personal hearing in 
April 2006 at the RO before a Decision Review Officer (DRO). 
A copy of the hearing transcript was placed in the claims 
folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
includes the requirement that VA make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim for 
entitlement to service connection.

The veteran asserts that service connection is warranted for 
PTSD.  Service personnel records establish that he was in the 
Republic of Vietnam from  May 11, 1965 until May 4, 1966.  
While in Vietnam, the veteran's service personnel records 
indicate that a principal duty of his included being a 
security guard.  As reported in a September 2004 PTSD 
questionnaire and a January 2008 letter, the veteran's 
claimed stressors include: removing dead bodies from 
choppers, almost killing a hiding Vietnamese couple, watching 
starving Vietnamese children search for food in the garbage, 
seeing the body of a South Vietnamese man who had become a 
friend, and both receiving mortars and returning fire.  

The veteran has a tentative diagnosis of PTSD, made by 
psychiatrist at a VA Medical Center in December 2004.  The 
veteran's DD form 214 reflects that his military occupational 
specialty was light weapons infantryman.  However, neither 
his DD Form 214, nor his personnel records establish that he 
"engaged in combat with the enemy" or was a prisoner of 
war.  His lay testimony alone is not accepted as conclusive 
evidence of the actual occurrence of his claimed stressor(s) 
and further development or corroborative evidence is 
required.  See Zarycki v. Brown, 6 Vet. App. 91 (1993) and 
Hayes v. Brown, 5 Vet. App. 60 (1993).  See also 38 C.F.R. 
§ 3.304(f) (2007).  The Board notes that the U.S. Army and 
Joint Services Records Research Center (JSRRC) has not been 
contacted to research the veteran's alleged service 
stressors.  Because verification of stressors is crucial to 
establishing service connection for PTSD, further effort 
should be made to obtain verifying information.

The Board notes that the record contains a letter dated in 
May 2006, wherein the veteran requested morning reports from 
the US Army & Joint Services Environmental Support Group.  
However, a review of the record was negative for any 
response.  The veteran should be asked if a response to his 
request was received, and if so, a copy should be requested 
from the veteran and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran and request that 
he provide as precisely as possible, the 
dates and places of each claimed 
stressful event.  As the veteran served 
in Vietnam for approximately 12 months, 
request if he could narrow the time frame 
to a season (3 months).  The veteran 
should be advised that he may provide 
corroborating evidence of his alleged 
stressful events in service from 
alternate sources, to include statements 
from fellow servicemen.  The veteran 
should also be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim.  

The Board specifically notes that the 
veteran indicated in a February 2008 
letter that he had arranged to meet with 
a fellow service member of his unit in 
Vietnam, J.C..  The veteran stated that 
he would submit a written affidavit from 
J.C. to corroborate his alleged 
stressors.  However, the record does not 
reflect that a statement has been 
received from this service member. 
Request that the veteran submit any 
statements received from J.C. or any 
other fellow serviceman.  

The veteran should also be asked to 
submit any information he has received 
from US Army & Joint Services 
Environmental Support Group, in response 
to his May 2006 letter requesting morning 
reports for his unit.  Any information 
received from the veteran should be 
associated with the claims file.  

2.	All information regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of claimed stressors, and any other 
records relevant to the PTSD claim) that 
is of record should be forwarded to U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and any other appropriate 
agency for stressor verification.  JSRRC 
should be requested to investigate and 
attempt to verify the alleged incidents 
that took place in the Republic of 
Vietnam during the veteran's period of 
service there from May 1965 to May 1966.  
At a minimum, unit histories for the 
veteran's unit, USMilAsstComd (SD5891) Vn 
USARPAC, for the time period of May 1965 
to May 1966 must be requested.  JSRRC 
should also be asked specifically to 
verify whether the veteran's unit, 
stationed in Vietnam, came under mortar 
attack and/or initiated or returned fire.  
In this regard, JSRRC should be advised 
that the veteran reported he was 
"stationed in Gia Nghia, Quang Duc 
Province, Vietnam."

3.	If, and only if, the veteran's claimed 
stressor(s) have been verified, the 
veteran should be afforded a VA 
psychiatric examination to identify all 
current psychiatric disabilities, to 
include post-traumatic stress disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review 
occurred.  The examiner must be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder(s) is/are related to 
the veteran's military service.  It PTSD 
is diagnosed, the examiner must identify 
the verified military stressor(s) which 
serve as the bases for the diagnosis.  
All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.	Following completion of the above, 
readjudicate the issue on appeal and 
consider all evidence, including any 
received since issuance of the most 
recent statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



